Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference into the Registration Statements on Form S-8 (Registration No. 333-124185 and No. 333-128673) of Ace Marketing & Promotions, Inc., of our report dated February 27, 2012 with respect to the financial statements of Ace Marketing & Promotions, Inc. appearing in this Annual Report on Form 10-K of Ace Marketing & Promotions, Inc. for the year ended December 31, 2011. /s/Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, FL 34685 March 5, 2012
